Rose, J.
This is a proceeding to review and to correct an assessment made by the county assessor of Butler county for the year 1918. The county board of equalization refused to change the assessment, and plaintiffs appealed to the district court, with a like result. From the judgment of the district court, plaintiffs have appealed to this court.
On the form of schedule used by banks, loan, trust, and investment companies, “showing the number of shares comprising the actual capital stock, name ■ and residence of each stockholder, number of shares owned by each and the value of such shares,” and other items, the Reichenbach Land & Loan Company, a corporation, one of the plaintiffs, made its return to the county assessor. Rev. St. 1913, sec. 6343. According to this schedule there were two stockholders and 500 shares, valued at $874.48 a share, making a total of $437,240. A statement of the condition of ‘the corporation April 1, 1918, disclosed resources as follows: Real estate, cash value, $438,000; real estate mortgages, $19,200; Chicago, Burlington & Quincy Railroad bonds, $10,000; village bonds $8,100; due from national and state banks, $1,443.14; total, $476,743.14. The liabilities were listed as follows: Capital stock paid in $50,000; surplus, $385,000; bills payable, $39,500; undivided profits, $2,-243.14; total, $476,743.14. The county assessor fixed the actual value of the shares of stock at $876,000, and the difference between that amount and the value of the real estate listed at $438,000, or the sum of $438,000, was fixed as the assessable value of the shares; 20 per cent, of the latter item being the statutory basis of a levy. Of the assessor’s action plaintiffs complained to the county board of equalization as follows:
*211“The assessment of the assessor for said year is too high on the following described property situated in Nebraska and#Iowa township, Butler county, Nebraska, to wit: Value of the shares of stock as fixed and determined by the assessor and particularly on the deduction allowed on real estate at assessed value and not at actual value. Said property is assessed at $438,000 for said year as appears by the schedule and assessment book of the assessor for said township and the same should be assessed at $754.86, according to its true value.”
There was presented to the county board of equalization no complaint except that the assessment of the shares of stock was too high, but it was averred that such shares were assessable. In the district court on appeal it was not shown that the assessment was too high, but it was there pleaded and urged that the Reichenbach Land & Loan Company was a holding corporation merely, and not an investment company which could be assessed on its shares of stock. For the reason that this latter question had not been presented to the county board of equalization, it was disregarded in the district court, with the result that plaintiffs were denied relief district court was clearly local board had In this ruling the ample power in the first instance to correct any error in the official action of the assessor, and the question for review should have been pointed out in some form. In considering the interests of the taxpayers of an entire county and of the public at large, in examining numerous items and in determining the value of property in different forms for the purpose of taxation, the county board of equalization is entitlerLto, a specific complaint, and should have an opportunity to pass on the question for ultimate decision before the public revenues become involved in protracted or vexatious litigation. On appeal to the district court the questions for review are limited to the questions presented to the county board of equalization.^ This is the public policy of the state. Rev. St. 1913, sec. 6440; Nebraska Telephone Co. v. Hall County, 75 Neb. 405; First Nat. Bank v. Webster County, 77 Neb. 813; Reimers v. Merric*212k County, 82 Neb. 639; Brown v. Douglas County, 98 Neb. 299; State Bank v. Seward County, 95 Neb. 665.
The trial court enforced this rule, and the judgment's
Affirmed.